273 S.W.3d 580 (2009)
Steven J. WHITE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90651.
Missouri Court of Appeals, Eastern District, Division One.
January 13, 2009.
*581 Edward S. Thompson, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.
Prior report: 755 S.W.2d 363.

ORDER
PER CURIAM.
Steven J. White ("Movant") appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Movant asserts that the motion court clearly erred in denying his claim that trial counsel provided ineffective assistance of counsel by failing to call two available witnesses and obtain and introduce documentary evidence to support his alibi defense and motion to suppress evidence. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).